—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *693Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing, petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from committing an unhygienic act, harassing an employee, making threats and failing to carry an identification card. Petitioner commenced this proceeding seeking to challenge the determination to the extent that it found him guilty of harassment and making threats.* Contrary to petitioner’s contention, the misbehavior report, together with the testimony of its author, constitute substantial evidence of petitioner’s guilt (see, Matter of Pryce v Goord, 281 AD2d 665; Matter of Amaker v Senkowski, 278 AD2d 725). We note that the conflicting testimony presented by petitioner and his witnesses raised an issue of credibility properly resolved by the Hearing Officer (see, Matter of Pryce v Goord, supra).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner pleaded guilty to the charges of committing an unhygienic act and failing to carry his identification card and, accordingly, he does not challenge the evidentiary basis for the determination of guilt in connection therewith.